                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                         4:14CR3127

      vs.
                                                        ORDER
JUAN CARLOS HERNANDEZ,

                   Defendant.



      The court has been notified that due to recent changes to the rules
at Campus for Hope/CenterPointe, the defendant is ineligible to reside
to that treatment facility. Accordingly,


      IT IS ORDERED that the release order entered on March 4, 2020, (filing
no. 91) is rescinded.


      March 9, 2020.



                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
